DETAILED ACTION
CLAIMS 1-20 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claim(s) 1, 3, 6, 10, 12, 15, and 19
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brundridge et al., US 2007/0260896 Al, (“Brundridge”) in view of Khatri et al., US 6,754,817 B2, (“Khatri”; Cited to but not relied upon in the previous action).
Regarding Claim 1,
 Brundridge teaches an Information Handling System (IHS), comprising: (Fig. 1, element 100; See also [0025]) 
a plurality of hardware devices; and (Fig. 1, elements 102 and 106) 
a Baseboard Management Controller (BMC) in communication with the plurality of hardware devices, the BMC including: (Fig. 1, element 104; See also Fig. 3, elements 104, 302, and 310 collectively. See also [0028] – [0029] and [0042]) 
a baseboard processor; and baseboard memory including instructions that, upon execution by the baseboard processor, cause the BMC to: ([0045] “the power profiling functionality described herein are implemented with elements that may include computer executable instructions (computer software) that, when executed by a processor in an information handling system, causes the information handling system to profile the power consumption of an information handling resource.” Emphasis added.) 
identify at least one non-registered hardware device from among the plurality of hardware devices  … ; ([0030] “When an additional resource is installed or a request to power up an additional resource is received, the installed or requesting device sends a request to RAC 104, which in turn will determine whether there is sufficient power available to the chassis to grant the request.” Emphasis added. 
See also [0044] “The power consumption data obtained in this manner may be stored and subsequently used by power allocation module 310 when RAC 104 later is required to allocate power to a server blade 102.” Emphasis added.
i.e. a newly installed device that has not been power profiled yet – a non-registered hardware device giving the claim the BRI – is detected) 
obtain, using a plugin associated with the non-registered hardware device, power profile data for the at least one non- registered hardware device;
 ([0043] “RAC 104 includes a power allocation module 310. Power allocation module 310 is configured to communicate with individual server blades 102 and, more specifically, with a BMC 230 of server blade 102 to perform the power profiling sequence.” Emphasis added. 
See also [0044] – [0045]“RAC 104 communicates with server blades 102 … obtain power consumption data. The power consumption data obtained in this manner may be stored and subsequently used by power allocation module 310 when RAC 104 later is required to allocate power to a server blade 102 … the power profiling functionality described herein are implemented with elements that may include computer executable instructions (computer software)” Emphasis added.
See also Fig. 4;
i.e. the power allocation module – a plugin associated with the non-registered hardware giving the claim the BRI – obtains the power profiling information from the blades. ) 
using the power profile data of the non-registered hardware device, determine a level of electrical power to sufficiently supply the plurality of hardware devices of the IHS; (Fig. 5, elements 504 and 506; See also  [0037] and [0058] – [0059]) and
 control one or more power supply units to supply the determined level of electrical power to the plurality of hardware devices.  (Fig. 5, element 508;  See also [0037] and [0059]) 
Brundridge does not teach by determining that the non-registered hardware device is not registered for use within a Basic Input/Output System (BIOS) of the IHS by the BMC;
Brundridge goes on to teach it’s controller manages a power budget for the IHS based on whether new hardware has been installed. (Brundridge [0029] – [0030]) 
Khatri teaches determining that the non-registered hardware device is not registered for use within a Basic Input/Output System (BIOS) of the IHS by the BMC (col. 4, ll. 50-57 “BIOS memory 24 performs an enumeration, resource conflict detection and resolution of devices 12 and 14. System information for devices 12 and 14 is obtained by the scan and stored in non-volatile memory 28. The system information may include an identification number, a device type and any other information that may be collected during the scan of local bus 26 and used to uniquely identify devices …”; See also col. 6, ll. 50-61; i.e. BIOS scans the bus for devices and enumerates and stores device information for later use in system configuration. In other words, the installed hardware has information stored  in BIOS memory and newly added hardware – hardware not registered giving the claim the BRI – is detected and enumerated.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Khatri with the teaching of Brundridge in view of Lindell as all three references are directed to initializing hardware components in computing systems. Moreover, Khatri improves on Brunderidge’s teaching of managing a system power budget upon detection of installed hardware devices (Brundrige [0029] – [0030]),  by teaching a technique which performs device enumeration in the BIOS only when new hardware is detected, thus reducing boot and configuration time in the system. (col. 5, ll. 10-31)

Regarding claims 3, and 6,
 
 Brunderidge in view of Khatri teaches these claims according to the reasoning set forth in the previous office action.
Claim(s) 10, 12, 15, and 19
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 1. Specifically:
Claim(s) 10 and 19 correspond(s) to claim(s) 1; 
Claim(s) 12 correspond(s) to claim(s) 3;	and	
Claim(s) 15 correspond(s) to claim(s) 6; Therefore claim(s)10, 12, 15, and 9 is/are rejected under the same reasoning set forth above over Brunderidge in view of Khatri.
Claim(s) 4-5, 13-14, and 20
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brundridge et al., US 2007/0260896 Al, (“Brundridge”) in view of Khatri et al., US 6,754,817 B2, (“Khatri”; Cited to but not relied upon in the previous action) in further view of BALAKRISHNAN et al., US 2015/0355651 Al, (“Balakrishnan”).
Regarding claims 4-5,
 
 Brunderidge in view of Khatri in further view of Balakrishnan teaches these claims according to the reasoning set forth in the previous office action.
Claim(s) 13-14 
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 4-5. Specifically:
Claim(s) 13 correspond(s) to claim(s) 4; and
Claim(s) 14 correspond(s) to claim(s) 5. Therefore claim(s) 13-14 is/are rejected under the same reasoning set forth above over Brunderidge in view of Khatri in further view of Balakrishnan.	
Claim(s) 2, 7, 11, 16, and 20
 
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brundridge et al., US 2007/0260896 Al, (“Brundridge”) in view of Khatri et al., US 6,754,817 B2, (“Khatri”; Cited to but not relied upon in the previous action) in further view of Lindell et al., US 2007/0109725 Al, (“Lindell”).
Regarding Claim 2,
 Brundridge teaches and control one or more cooling units to cool the non-registered hardware device.  ([0028] “RAC 104 is configured to monitor environmental parameters such as chassis temperature, and to control shared resources including power supply modules 108 and fan modules 110. RAC 104, for example, is operable to detect a thermal warning and respond by turning on fans in fan module(s) 110, reducing power levels supplied by power supply modules 108 and to throttle one or more server blades 102.” Emphasis added. i.e. the RAC activates fans in the system, cooling all of the components in the chassis.) 
Brundridge does not teach wherein the instructions further cause the BMC to:
obtain, using a plugin associated with the non-registered hardware device, thermal profile data for the non-registered hardware device;
using the thermal profile data of the non-registered hardware device, determine a level of thermal cooling for the non-registered hardware device; 
Brundridge goes on to teach monitoring thermal conditions in the system and adjusting cooling fan speeds to adjust the temperature. Additionally, the blade BMC communicates thermal event data to Brundridge’s RAC.. ([0028]; See also [0034]) 
Lindell teaches wherein the instructions further cause the BMC to:
obtain, using a plugin associated with the non-registered hardware device, thermal profile data for the non-registered hardware device;
using the thermal profile data of the non-registered hardware device, determine a level of thermal cooling for the non-registered hardware device; ([0018] “Cooling profile engine 30 applies a thermal profile associated with the processing component to generate an updated cooling profile for the operation of cooling fan 24 … the added processing component stores a thermal profile that is communicated to BMC 20 upon detection of the component and applied by BMC 20 to update the cooling profile … thermal profile values for various components are stored in a thermal profiles table 32 and so that a value associated with an added or removed component is retrieved upon detection of the component and applied to adjust the cooling profile” Emphasis added. See also Fig. 2; i.e. the cooling profile engine – a plugin associated with the non-registered hardware device giving the claim the BRI – obtains thermal profile data from a newly added component.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lindell with the teaching of Brundridge as both references are directed to initializing hardware components in computing systems. Moreover Lindell improves on Brundridge’s teaching of adjusting cooling in a system chassis (Brunderidge [0028]) by teaching a technique that monitors for changes to the components in a system chassis and modifies cooling accordingly, (Lindell Fig. 2, and [0020] – [0021]) thus improving thermal control in the system.

Regarding claims 7,
 
Brunderidge in view of Khatri in further view of Lindell teaches these claims according to the reasoning set forth in the previous office action.
Claim(s) 11, 16, and 20
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 2 and 7. Specifically:
Claim(s) 11 and 20 correspond(s) to claim(s) 2; and
Claim(s) 16 correspond(s) to claim(s) 7;
Therefore claim(s) 11, 16, and 20 is/are rejected under the same reasoning set forth above over Brunderidge in view of Khatri in further view of Lindell.	
Claim(s) 8-9 and 17-18
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brundridge et al., US 2007/0260896 Al, (“Brundridge”) in view of Khatri et al., US 6,754,817 B2, (“Khatri”; Cited to but not relied upon in the previous action) in further view of Lindell et al., US 2007/0109725 Al, (“Lindell”) in further view of BALAKRISHNAN et al., US 2015/0355651 Al, (“Balakrishnan”).
Regarding claims 8-9,
 
 Brundridge in view of Khatri in further view of Lindell in further view of Balakrishna teaches these claims according to the reasoning set forth in the previous office action.
Claim(s) 17-18
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 3-5. Specifically:
Claim(s) 17 correspond(s) to claim(s) 8; and	
Claim(s) 18 correspond(s) to claim(s) 9. Therefore claim(s) 17 and 18 is/are rejected under the same reasoning set forth above over Brundridge in view of Khatri in further view of Lindell in further view of Balakrishna.
Response to Arguments
Applicant's arguments filed 7/26/2022 (“Remarks”) have been fully considered but they are not persuasive. Applicant chiefly argues that “there exists no disclosure within the entirety of Brundridge or Khatri that a plugin, which is associated with the non-registered hardware device, may be used to obtain power profile data for that non-registered hardware device. Furthermore, neither Brundridge nor Khatri makes any mention of any plugin and how or why it may be used.” Remarks at p. 8. 
Examiner respectfully disagrees. As discussed above, Brundridge teaches that its “remote access controller (RAC)” may be software which communicates with each blade so as to gather power profiling data. ([0044] – [0045]). In this way, the RAC is a “plugin” which is associated with the non-registered hardware device. 
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Worley, et al., US 20170111224 A1, for its teaching of maintaining and updating performance profiles based on changes in components within a computing node; and
Larson, US 20070089446 A1, for its teaching of storing thermal property information about a field replaceable unit so as to control for temperature in a data center;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/             Examiner, Art Unit 2187                

/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187